EXHIBIT 10(i)


THE BLACK & DECKER PERFORMANCE EQUITY PLAN


SECTION 1.       PURPOSE

        The purpose of The Black & Decker Performance Equity Plan (the “Plan”)
is to attract and retain key employees of The Black & Decker Corporation (the
“Corporation”) and its Subsidiaries, to motivate those employees to put forth
maximum efforts for the long-term success of the business, and to encourage
ownership of the Corporation’s Stock by them.


SECTION 2.       DEFINITIONS

        The following definitions are applicable to the Plan:

    (a)        “Code” shall mean the Internal Revenue Code of 1986, as amended.

    (b)        “Committee” shall mean the Compensation Committee of the
Corporation’s Board of Directors or such other committee of the Board composed
of not less than three members as the Board of Directors shall from time to time
appoint to administer the Plan. All members of the Committee shall be members of
the Board of Directors of the Corporation who are not eligible to participate in
the Plan and who are (i) disinterested persons as defined in Rule 16b-3 adopted
pursuant to the Exchange Act, (ii) outside directors as defined in the Section
162(m) Regulations, and (iii) independent directors as defined in the New York
Stock Exchange’s corporate governance rules and the Corporation’s Corporate
Governance Policies and Procedures Statement.

    (c)        “Designated Beneficiary” shall mean the beneficiary designated by
the Participant, in a manner determined by the Committee, to receive shares of
Stock or other payments due the Participant in the event of the Participant’s
death, or in the absence of an effective designation by the Participant, the
Participant’s surviving spouse, or, if there is no surviving spouse, the
Participant’s estate.

    (d)        “Employee” shall mean a regular full-time salaried employee of
the Corporation or of a Subsidiary.

    (e)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

    (f)        “Executive Officer” shall mean an executive officer of the
Corporation within the meaning of Rule 3b-7 promulgated under the Exchange Act
and a “covered employee” as defined by the Section 162(m) Regulations.

    (g)        “Fiscal Year” shall mean the fiscal year of the Corporation.

    (h)        “Participant” shall mean an Employee who is selected by the
Committee to participate in the Plan pursuant to Section 5.

    (i)        “Performance Goals” shall mean the performance objective or
objectives relating to, in whole or in part, the performance of the Corporation
or any Subsidiary, group, division, or operating unit of the Corporation or any
Subsidiary during a Performance Period. With respect to a Participant who is an
Executive Officer, the performance objective or objectives shall be based on one
of, or a combination of, the following factors: the market price of the Stock at
the close of business on the last business day of the Performance Period,
increases in the market price of the Stock during the Performance Period, the
earnings for the Performance Period or any year or years in the Performance
Period (either before taxes, before interest and taxes, before depreciation,
amortization, interest and taxes, or after all of the foregoing), the earnings
per share for the Performance Period or any year or years in the Performance
Period, or, as to the Corporation or any Subsidiary, group, division or
operating unit thereof, the average annual return on equity or net assets for
the Performance Period or the return on equity or net assets for a specified
year or



--------------------------------------------------------------------------------



years in the Performance Period, the average annual gross margin or cost of
goods sold for the Performance Period or the gross margin or cost of goods sold
for a specified year or years in the Performance Period, or the average annual
cash flow from operations or free cash flow for the Performance Period or the
cash flow from operations or free cash flow for a specified year or years in the
Performance Period.

    (j)        “Performance Period” shall mean with respect to each grant of
Performance Shares a period of two to three Fiscal Years.

    (k)        “Performance Shares” shall mean a grant pursuant to Sections 5
and 7 of an award in the form of shares of Common Stock or units equivalent
thereto.

    (l)        “Section 162(m) Regulations” shall mean the regulations adopted
pursuant to Section 162(m) of the Code, as such regulations may be amended from
time to time.

    (m)        “Stock” shall mean the common stock, $.50 par value, of the
Corporation.

    (n)        “Subsidiary” shall mean any business entity in which the
Corporation, directly or indirectly, owns 50 percent or more of the total
combined voting power of all classes of stock or other equity interests.


SECTION 3.       ADMINISTRATION

        The Plan shall be administered by the Committee. The Committee shall
have full power to establish the form and terms and conditions (including,
without limitation, noncompete, confidentiality or similar provisions) of the
Performance Share Agreement that shall represent the grant of Performance Shares
to a Participant hereunder, to construe and interpret the Plan and to establish
and amend rules and regulations for its administration. All actions taken and
decisions made by the Committee pursuant to the provisions of the Plan shall be
binding and conclusive on all persons for all purposes, including but not
limited to Participants and their legal representatives and beneficiaries. The
rights of a Participant shall at all times be subject to the terms and
conditions set forth in the respective Performance Share Agreement.


SECTION 4.       MAXIMUM AMOUNT AVAILABLE FOR GRANTS

    (a)        The maximum number of Performance Shares that may be granted and
the maximum number of shares of Stock that may be issued under the Plan is
2,500,000, subject to adjustment as provided in Section 11. If Performance
Shares are forfeited under the Plan, they and any related shares of Stock shall
again be available for grant and issuance under the Plan. Subject to Section 10,
if Performance Shares are paid in cash rather than in shares of Stock, such
Performance Shares and any related shares of Stock shall not be available for
grant and issuance.

    (b)        Shares of Stock delivered under the Plan shall be made available
from authorized but unissued shares.

    (c)        With respect to each Performance Period beginning on or after
January 1, 1996, the maximum number of Performance Shares that may be granted,
and the maximum number of shares of Stock that may be issued, to any Participant
shall be 75,000.


SECTION 5.       PARTICIPATION; GRANTS

        The Committee shall from time to time make grants of Performance Shares
to Participants selected from among those Employees who, in the opinion of the
Committee, have the capacity to contribute in substantial measure to the
successful performance of the Corporation and its Subsidiaries. In making
grants, the Committee may take into account a Participant’s level of
responsibility, rate of compensation, individual performance and contribution,
and such other criteria as it deems appropriate. If an Employee becomes a
Participant after the commencement of a Performance Period, the number of
Performance Shares granted, if any, may be prorated for the length of time
remaining in the Performance Period. With

2

--------------------------------------------------------------------------------



respect to any Employee who is or becomes an Executive Officer, the Committee
may not designate the Employee a Participant more than 90 days after the
commencement of a Performance Period. The Committee may not grant Performance
Shares to any member of the Committee.


SECTION 6.       PERFORMANCE GOALS

        The Committee shall establish Performance Goals for each Performance
Period on the basis of such criteria, and to accomplish such objectives, as the
Committee may from time to time determine. The Committee shall also establish a
schedule or schedules for the Performance Period setting forth the percentage of
the Performance Shares granted that will be earned or forfeited based on the
percentages of the Performance Goals for the period that are actually achieved
or exceeded. To provide Participants with additional motivation, the Committee,
in its discretion, may provide for the issuance to individual Participants,
where Performance Goals in excess of a target are achieved or exceeded, of
additional, fully vested and unrestricted Performance Shares not to exceed 50%
of the Performance Shares granted for the Performance Period; provided, however,
that with respect to Performance Periods beginning on or after January 1, 1996,
if such an additional grant is made to an Executive Officer, the number of
additional Performance Shares to be granted to the Executive Officer shall be
fixed by the Committee within 90 days of the commencement of the Performance
Period, and the grant of additional Performance Shares to the Executive Officer
shall be contingent upon the attainment of the Performance Goals established, in
writing, by the Committee within 90 days of the commencement of the Performance
Period. In setting Performance Goals, the Committee may use return on equity,
earnings growth, revenue growth, peer comparisons or such other measures of
performance in such manner as it deems appropriate; provided, however, that for
Performance Periods beginning on or after January 1, 1996, Performance Goals
established with respect to a Participant who is an Executive Officer shall be
based on one of, or a combination of, the factors set forth in the definition of
Performance Goals. The Committee shall establish Performance Goals before, or as
soon as practicable after, the commencement of the Performance Period; provided
that with respect to a Participant who is an Executive Officer the Performance
Goals shall be established in writing by the Committee not later than 90 days
after the commencement of the Performance Period. During the Performance Period
and until such time thereafter as payment is made in accordance with Section
8(b), the Committee shall have the authority to adjust upward or downward the
Performance Goals or the measure or measures of performance in such manner as it
deems appropriate to reflect unusual, extraordinary or nonrecurring events,
changes in applicable accounting rules or principles or in the Corporation’s
methods of accounting, changes in applicable tax law or regulations, changes in
Fiscal Year or such other factors as the Committee may determine, including
authority to determine that all or any portion of any Performance Shares
otherwise earned for the Performance Period have not been earned (even if
applicable Performance Goals originally established have been met).
Notwithstanding the preceding sentence, with respect to a Performance Period
beginning on or after January 1, 1996, the Committee shall have no such
authority to the extent that the existence or exercise of the authority would
result in any awards made to such Participants for the Performance Period not
being excluded from covered compensation under the Section 162(m) Regulations as
a result of the qualified performance based compensation exclusion in the
Section 162(m) Regulations.


SECTION 7.       DURING PERFORMANCE PERIOD

    (a)        Performance Shares may be granted in the form of either shares of
Stock or units equivalent thereto as described in this Section 7.

    (b)        If Performance Shares are granted in the form of shares of Stock,
certificates representing the Performance Shares shall be issued in the name of
the Participant, but shall be retained in the custody of the Corporation until
the expiration of the Performance Period and the determination of the number of
shares, if any, that are to be forfeited pursuant to the terms of the grant.
During the Performance Period (and until such time thereafter as payment is made
in accordance with Section 8(b)), the Performance Shares shall not be
transferable, except to the extent rights may pass upon the death of the
Participant to a Designated Beneficiary pursuant to the terms of the Plan. The
Participant shall have the right during the Performance Period to receive all
cash dividends and other cash distributions with respect to the Performance
Shares granted to the Participant that have not previously been forfeited and to
vote such

3

--------------------------------------------------------------------------------



shares. Any distribution of shares of stock or other securities or property made
with respect to Performance Shares held in the name of a Participant shall be
treated as part of the Performance Shares of the Participant and shall be
subject to forfeiture and all the other limitations and restrictions imposed
upon such Performance Shares. Upon the expiration of the Performance Period or
the occurrence of any other event that may give rise to forfeiture under the
Plan, the Corporation may defer payment of dividends on Performance Shares until
a determination is made as to the number of such shares, if any, to be
forfeited, and no further dividends shall be paid with respect to forfeited
shares after the date of the forfeiture (regardless of whether the record date
of the dividend is before or after the date of the forfeiture). The Participant
shall retain the right to vote all Performance Shares until a determination has
been made by the Committee as to whether such shares, or a part thereof, have
been forfeited. In the event of the death of the Participant, his Designated
Beneficiary shall have the same right to receive cash dividends and other cash
distributions with respect to the Performance Shares that are not forfeited and
to vote such shares as the Participant would have had if he had survived.

    (c)        If Performance Shares are granted in the form of units equivalent
to shares of Stock, no certificates shall be issued with respect to the units,
but the Corporation shall maintain a bookkeeping account in the name of the
Participant to which the units shall relate and the units shall otherwise be
treated in a comparable manner as if the Participant had been awarded shares of
Stock (except that no voting rights or other stock ownership rights shall apply
to the units). Each such unit shall represent the right to receive one share of
Stock or a cash payment of equivalent value at the time, in the manner and
subject to the restrictions set forth in the Plan. If, during the Performance
Period, cash dividends or other cash distributions are paid with respect to
shares of Stock, the Corporation shall pay to the Participant in cash an amount
equal to the cash dividends or cash distributions that he would have received if
the Performance Shares had been granted in the form of shares of Stock rather
than units equivalent thereto. If, during the Performance Period, shares of
stock or other securities or property are distributed with respect to the Stock,
additional units equivalent to such shares, securities or property shall be
added to the Participant’s bookkeeping account as additional units and shall be
subject to forfeiture and all other limitations and restrictions imposed upon
the related units. Upon the expiration of the Performance Period or the
occurrence of any other event that may give rise to forfeiture under the Plan,
the Corporation may defer payment of dividend equivalents on units of
Performance Shares until a determination is made as to the number of such units,
if any, to be forfeited, and no further dividend equivalents shall be paid with
respect to forfeited units after the date of the forfeiture (regardless of
whether the record date of the dividend is before or after the date of the
forfeiture). In the event of the death of the Participant, his Designated
Beneficiary shall have the same right to receive cash payments equivalent to
cash dividends and other cash distributions with respect to the units of
Performance Shares that are not forfeited as the Participant would have had if
he had survived. A Participant (or Designated Beneficiary) shall have no right
to or interest in any specific assets of the Corporation or any of its
Subsidiaries by reason of the establishment of the bookkeeping account described
in this Section 7(c), and shall have only the right of an unsecured creditor of
the Corporation with respect to amounts payable from such account under this
Plan.


SECTION 8.       PAYMENT

    (a)        As soon as practicable after the end of a Performance Period,
except as permitted in Section 8(c), the Committee shall determine the extent to
which the Performance Goals have been achieved or exceeded and, on this basis,
shall certify and declare in writing what percentages, if any, of the granted
Performance Shares have been earned with respect to the Performance Period.

    (b)        In accordance with the procedures specified by the Committee from
time to time, payment of Performance Shares that have been earned or deemed
earned shall be made in Stock, cash equivalent in value to the corresponding
shares of Stock, or a combination thereof as determined by the Committee.
Payment shall be made on a date specified by the Committee but in no event later
than the last day of the calendar year immediately following the end of the year
in which the Performance Shares are earned or deemed earned.

    (c)        For the first Performance Period established under the Plan (but
not for any subsequent Performance Periods), the Committee may in its discretion
establish interim Performance Goals applicable

4

--------------------------------------------------------------------------------



to a Fiscal Year or Years ending prior to the end of the Performance Period, and
provide for a portion of the Performance Shares granted for the Performance
Period to be earned and paid out as soon as practicable following the end of
each such Fiscal Year or Years to the extent such interim Performance Goals are
satisfied.


SECTION 9.       TERMINATION OF EMPLOYMENT AND FORFEITURES

        Subject to the provisions of Section 10:

    (a)        Except as otherwise provided in Section 9(c), Performance Shares
that are granted but not earned by a Participant with respect to the Performance
Period shall be forfeited.

    (b)        Except as otherwise provided in Section 9(c) or in Section 8(c),
if a Participant ceases to be an Employee prior to the end of the Performance
Period, all of such Participant’s Performance Shares for the Performance Period
shall be forfeited.

    (c)        If prior to the end of a Performance Period, a Participant dies
or ceases to be an Employee by reason of (i) retirement from active employment
with a right to receive an immediate pension benefit under the applicable
pension plan of the Corporation or any of its Subsidiaries, (ii) extended
disability (such as entitles the Participant to long-term disability payments
under the applicable pension plan or long-term disability plan of the
Corporation or any of its Subsidiaries), or (iii) for any other reason specified
in each case by the Committee, there shall be forfeited as of the cessation of
employment a number of Performance Shares equal to the number initially granted
to the Participant for that Performance Period multiplied by a fraction, (i) the
numerator of which shall be the number of full calendar months from the date of
the Participant’s cessation of employment to the end of the Performance Period,
and (ii) the denominator of which shall be the number of months representing the
entire Performance Period; provided, that with respect to Performance Periods
beginning before January 1, 1996, the Committee is authorized to declare (before
or as soon as practicable after such cessation of employment) that a lesser
number of Performance Shares shall be forfeited as of the date of such cessation
of employment. With respect to the Performance Shares that are not so forfeited
as of the date of such cessation of employment, the Performance Period shall
continue and the percentage of such remaining Performance Shares that are earned
or forfeited shall be determined based upon the extent to which the applicable
Performance Goals for such Performance Period have been achieved or exceeded
(subject to the last two sentences of Section 6). Payment of Performance Shares
that have been earned and not forfeited shall be made in accordance with Section
6; provided, however, that no payment shall be made to a Participant who has
ceased to be an Employee for reasons specified in this Section 9(c) earlier than
the date that is six months and one day following such Employee’s “separation
from service” as defined in Section 409A of the Code and the regulations
thereunder.

    (d)        Transfer from the Corporation to a Subsidiary, from a Subsidiary
to the Corporation, or from one Subsidiary to another Subsidiary shall not be
considered a termination of employment. Nor shall it be considered a termination
of employment if an Employee is placed on military or sick leave or on other
leave of absence that is considered by the Committee as continuing intact the
employment relationship. In those cases, the employment relationship shall be
continued until the later of the date when the leave equals 90 days or the date
when an Employee’s right to reemployment shall no longer be guaranteed either by
law or by contract, except that in the event active employment is not renewed at
the end of the leave of absence, the employment relationship shall be deemed to
have been terminated at the beginning of the leave of absence.


SECTION 10.       MERGERS, SALES AND CHANGE OF CONTROL

    (a)        In the case of (i) any merger, consolidation, share exchange or
combination of the Corporation with or into another corporation (other than a
merger, consolidation, share exchange or combination in which the Corporation is
the surviving corporation and which does not result in the outstanding Stock
being converted into or exchanged for different securities, cash or other
property, or any combination thereof) or a sale of all or substantially all of
the business or assets of the Corporation or (ii) a

5

--------------------------------------------------------------------------------



Change of Control of the Corporation, all Performance Periods shall be deemed to
have ended as of the end of the most recent quarterly accounting period prior to
the date of the merger, consolidation, share exchange, combination, sale of
assets, or Change of Control of the Corporation, all Performance Goals to earn
the maximum number of Performance Shares for each Performance Period shall be
deemed to have been achieved, and the maximum number of Performance Shares (150%
of the target award for each Performance Period) shall be deemed to have been
earned and shall be payable in accordance with Section 8. In the event that
application of the foregoing provisions results in more than 2,500,000
Performance Shares being deemed to have been earned, then notwithstanding any
other provision of the Plan (including but not limited to the provisions of
Section 4) any Performance Shares in excess of 2,500,000 deemed to have been
earned shall be paid in cash equivalent in value to the corresponding shares of
Stock.

    (b)        “Change of Control of the Corporation” means any of the
following:

    (1)        The acquisition by any one person, or more than one person acting
as a group, of any of the Corporation’s capital stock if (A) the sum of such
capital stock so acquired plus any of the Corporation’s capital stock held by
that person or group before the acquisition constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the outstanding
capital stock of the Corporation, and (B) the Corporation’s capital stock held
by that person or group immediately before that acquisition constituted fifty
percent (50%) or less of the then total fair market value or total voting power
of the outstanding capital stock of the Corporation. An increase in the
percentage of the Corporation’s capital stock owned by any one person or persons
acting as a group as a result of a transaction in which the Corporation acquires
its capital stock in exchange for property will be treated as an acquisition of
the Corporation’s capital stock under this Section 10(b)(1). This Section
10(b)(1) only applies when there is a transfer or issuance of the Corporation’s
capital stock and the Corporation’s capital stock remains outstanding after the
transaction.


    (2)        The acquisition by any one person, or more than one person acting
as a group, during the 12-month period ending on the most recent such
acquisition by that person or group of ownership of the Corporation’s capital
stock possessing thirty-five percent (35%) or more of the total voting power of
the outstanding capital stock of the Corporation if the capital stock of the
Corporation held by that person or group immediately before that acquisition
constituted less than thirty-five percent (35%) of the then total voting power
of the outstanding capital stock of the Corporation.


    (3)        A majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election, provided that no other corporation is the holder of a majority of the
Corporation’s capital stock.


    (4)        The acquisition by any one person, or more than one person acting
as a group, during the 12-month period ending on the most recent such
acquisition by that person or group of assets of the Corporation that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the Corporation’s assets immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the Corporation’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
those assets. There is no Change in Control of the Corporation under this
Section 10(b)(4) when there is a transfer to an entity that is controlled by the
stockholders of the Corporation immediately after the transfer. A transfer of
assets will not qualify as a Change in Control of the Corporation under this
Section 10(b)(4) if the assets are transferred to: (i) a stockholder of the
Corporation immediately before the transfer in exchange for or with respect to
the Corporation’s capital stock; (ii) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Corporation; (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all of the outstanding capital stock of the Corporation; or (iv)
an entity, at least fifty percent (50%) of the total value or voting power of


6

--------------------------------------------------------------------------------



which is owned, directly or indirectly, by a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all of the outstanding capital stock
of the Corporation.


        For the purpose of interpreting this definition of “Change in Control of
the Corporation,” the following rules apply:

    (A)        Persons will be considered as acting as a group only if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Corporation. If
a person, including an entity stockholder, owns capital stock of the Corporation
and stock in the other corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar transaction with respect to the
Corporation, that stockholder is considered to be acting as a group with other
stockholders in the Corporation only to the extent of the ownership in the
Corporation prior to the transaction giving rise to the Change in Control of the
Corporation and not with respect to the ownership interest in the other
corporation.


    (B)        Ownership shall be determined taking into account the attribution
rules set forth in Section 318(a) of the Code. Stock underlying a vested option
is considered owned by the option holder and non-vested stock is not considered
owned by the option holder.


    (C)        If any one person, or more than one person acting as a group, is
considered to effectively control the Corporation as described in Sections
10(b)(2) and (3), the acquisition of additional control of the Corporation by
the same person or persons is not considered to cause a change in the effective
control of the Corporation or to cause a change in the ownership of the
Corporation for the purposes of this definition.


    (D)        Each event described in Section 10(b) is intended to constitute a
change in ownership or effective control of the Corporation or in the ownership
of a substantial portion of the Corporation’s assets within the meaning of
Section 409A(a)(2)(A)(v) of the Code and the IRS guidance issued thereunder, and
this Plan shall be interpreted accordingly



SECTION 11.       ADJUSTMENT OF AND CHANGES IN STOCK

        In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, share exchange, rights
offering, distribution of assets, or any other change in the corporate structure
or capital stock of the Corporation, the Committee shall make such adjustments,
if any, as it deems appropriate in the number of Performance Shares that have
been or may be granted under the Plan, the number of shares of Stock available
for issuance under the Plan, and the Performance Goals and the number of
Performance Shares that may be earned, to reflect the change, and any
adjustments so made shall be conclusive for all purposes of the Plan.


SECTION 12.       MISCELLANEOUS PROVISIONS

    (a)        The rights or interest of a Participant or Designated Beneficiary
under the Plan may not be assigned, encumbered or transferred until such time as
payment is made in accordance with Section 8(b), except to the extent rights may
pass upon the death of the Participant to a Designated Beneficiary pursuant to
the terms of this Plan.

    (b)        No Employee or other person shall have any claim or right to be
granted Performance Shares under the Plan. Neither the Plan nor any action taken
under the Plan shall be construed as giving any Employee or other person any
right to be retained in the employ of the Corporation or any of its
Subsidiaries.

7

--------------------------------------------------------------------------------



    (c)        Performance Shares granted or earned and cash dividends or other
cash distribution paid under the Plan shall not be deemed compensation in
determining the amount of any entitlement under any retirement or other employee
benefit plan of the Corporation or any of its Subsidiaries.

    (d)        The Committee may adopt and apply rules that will ensure that the
Corporation and its Subsidiaries will be able to comply with applicable
provisions of any Federal, state or local law relating to the withholding of
tax, including but not limited to the withholding of tax on dividends paid on
Performance Shares and on the amount, if any, includable in income of a
Participant after the expiration of the Performance Period. The Committee shall
have the right in its discretion to satisfy withholding tax liability by
retaining or purchasing Performance Shares. It is intended that the Plan comply
with Section 409A of the Internal Revenue Code and the regulations and guidance
thereunder and it shall be interpreted accordingly.

    (e)        The Plan shall be construed in accordance with and governed by
the laws of the State of Maryland.

    (f)        In this Plan, whenever the context so requires, the masculine
gender includes the feminine and a singular number includes the plural. The
Section headings contained in this Plan are for convenience of reference only
and shall not limit or otherwise affect the meaning or interpretation of this
Plan or any of its terms and conditions. Unless the context clearly indicates
otherwise, all references to Sections in this Plan are to Sections of this Plan.


SECTION 13.       AMENDMENT OR TERMINATION

        The Board of Directors of the Corporation may amend, suspend or
terminate the Plan at any time and in such manner and to such extent as it deems
advisable, but no amendment shall be made without the approval of a majority of
the shares represented and entitled to vote at a duly called meeting of
stockholders at which a quorum is present that would (i) increase the number of
Performance Shares that may be granted under the Plan (except as provided in
Section 11), (ii) increase the maximum number of shares of Stock available for
issuance under the Plan (except as provided in Section 11), (iii) materially
increase the 50% limitation set forth in Section 6, or (iv) change the Plan’s
eligibility requirements. No amendment, suspension or termination shall impair
any right theretofore granted to any Participant, without the consent of the
Participant. Notwithstanding the foregoing, the Plan may be amended at any time,
including retroactively, to conform the Plan to the provisions and requirements
of Section 409A of the Code and the regulations and guidance thereunder, and no
such amendment shall be considered prejudicial to any interest of any
Participant hereunder.


SECTION 14.       EFFECTIVE DATE AND TERM OF PLAN

        No Performance Shares may be granted under the Plan after the date of
the 2010 Annual Meeting of Stockholders of the Corporation.


SECTION 15.       INDEMNIFICATION OF COMMITTEE

        In addition to such other rights of indemnification as they may have as
members of the Corporation’s Board of Directors or as members of the Committee,
each member of the Committee shall be indemnified by the Corporation against the
reasonable expenses, including attorney’s fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which he may be a party by reason of any
action taken or failure to act under or in connection with the Plan, or any
Performance Shares granted thereunder, and against all amounts paid by him in
settlement thereof, provided such settlement is approved by independent legal
counsel selected by the Corporation, or paid by him in satisfaction of a
judgment in any such action, suit or proceeding except in relation to matters as
to which it shall be adjudged in such action, suit or proceeding that such
Committee member is liable for gross negligence or misconduct in his duties;
provided that within 60 days after the institution of such action, suit or
proceeding, the Committee member shall in writing offer the Corporation the
opportunity, at its own expense, to handle and defend the same.

8

--------------------------------------------------------------------------------

